BENEDICT, District Judge.
The fact that these same defendants were indicted by the grand jury for the same offence described in this information, which indictment was quashed because of insufficient averments, affords no ground whatever upon which to ask that this information be quashed. The district attorney had the right to proceed by information notwithstanding the fact that, on a former occasion, he had elected to proceed by indictment and had submitted the case to the consideration of a grand jury.
It is no objection to an information filed in *69open court by the sworn assistant of the district attorney, that the signature of the district attorney attached to the information was written by such assistant, by virtue of a general authority conferred upon him by the district attorney.
The motion to quash the information is denied.